MORRISON, Judge.
The offense is possession of beer and whiskey in a dry area for the purpose of sale; the punishment, six months in jail and a fine of $500.
Appellant contends that the information is fatally defective in that it was filed on the 12th day of May, 1952; therein, it is alleged that the offense complained of took place on the 12th day of May, 1952, and such information fails to allege that such offense took place “anterior to the filing of the information”.
Martini v. State, 151 Tex.Cr. 215, 205 S. W.2d 988, is direct authority supporting appellant’s contention.
The judgment is reversed and the cause remanded.